DETAILED ACTION

This action is responsive to communications filed on October 27, 2021. This action is made Non-Final.
Claims 1-22 are pending in the case. 
Claims 1, 9, 15, and 20 are independent claims.
Claims 1-14 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on October 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 06/26/2020, 04/29/2021, and 09/03/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-14:
	In summary, Claim 9 recites “A program …, wherein the program includes instructions embedded in a computer readable medium.” The components of the “program” recited can be embodied in the form of software are, and are not necessarily hardware components (e.g. a processor). 
	Accordingly, the recited “program” is computer software per se and not a “process,” a “machine,” a “manufacture,” or a “composition of matter,” as defined in 35 U.S.C. 101. Claims 10-14 depend from Claim 9 and also fail to recite statutory subject matter. The Examiner suggests amending Claim 9 to more directly claim the “computer readable medium” and that the “computer readable medium” includes “instructions capable of causing a computer to perform…”


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-14 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to an abstract idea corresponding to a Mental Process including classifying and grouping text The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination they do not add significantly more such as detailed steps/algorithms describing how the ideas are accomplished. This judicial exception is not integrated into a practical application because the claims appear to merely include or are performed by a general purpose computer applying the judicial exception. Further, the claims do not appear to include more than insignificant extra-solution activity to the judicial exception. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philips et al., US Patent Application Publication no. US 2016/0314104 (“Phillips”).

	Philips discloses a method for importing information into a document comprising: 
detecting contiguous text blocks disposed within a file using spatial layout processing (see Fig. 3; para. 0011 -  a spatial index for storing information about words on a page of a document to be analyzed; using the spatial index to detect the locations of white space that indicates column boundaries, column borders, or column separators within the page, aggregate words into lines, identify lines that are part of a header or footer of the page, and identify lines that are part of a table or a figures within the page; and joining lines together to generate continuous text flows; para. 0038 - Words within a document are identified and their rectangular coordinates are determined. The words are then stored in a spatial index data structure, which enables efficient querying of the words' spatial position; this allows the system to generate correct text flow and extract meaningful data from the document very efficiently. Ordered textual data and structured text may be produced as output.); 	classifying the text blocks into categories (see para. 0151 – categorizing portions of the continuous text flows as belonging to a section; para. 0153 - including categorizing as belonging to a section a portion of the continuous text flow starting from the identified section boundary and ending at the next identified section boundary.);
	stitching classified text blocks together in a predetermined order resulting in the extraction of text from section-wise grouped blocks (see para. 0051 - assign bodies of text to their respective section (a process herein referred to as "sectionalization"), extract individual references, detect inline references and relate the extracted references to the inline references; para. 0058 - Sectionalization: The process of assigning text to a "section". This is useful in scientific documents where various sections add meaning to text assigned 
	returning at least one reference to a user of the method (see para. 0051 - assign bodies of text to their respective section (a process herein referred to as "sectionalization"), extract individual references, detect inline references and relate the extracted references to the inline references; para. 0063 – the continuous text is sectionalized (step 316), references are parsed (step 318), and inline references are matched (step 320), which may also include performing inline substitution of some or all of the reference information into the main text; para. 0110 - reference processing include, but are not limited to: inserting at least some of the reference entry into the text where the inline citation is located; inserting, into the location of the inline citation, a hyperlink to the reference entry; and generating an index that lists the locations of inline references within the text.).
Claim(s) 9:
Claim(s) 9 correspond to Claim 1, and thus, Philips teaches or suggests the limitations of claim(s) 9 as well.

Claim 3:
	Philips further discloses wherein each contiguous block corresponds to a block profile (see para. 0105 - iterate through each line, and can assume, thanks to the preceding steps of the workflow, that the lines are in correct flowing order. By using pattern matching to identify sections, by identifying section headings, for example, a line is assigned to the identified section. Sections include, but are not limited to, Abstract, Introduction, Methods, Results, Discussion, References, Conclusions, and Acknowledgements; para. 0147 – joining lines together to generate continuous text flows includes using a natural language processing model to identify which lines should be joined together; para. 0151 – categorizing portions of the continuous text flows as belonging to a section; para. 0153 - including categorizing as belonging to a section a portion of the continuous text flow starting from the identified section boundary and ending at the next identified section boundary.).

Claim 4:
	Philips further discloses wherein each contiguous text block further corresponds to key information (see para. 0109 - involve identifying inline citation candidates in the main body of text. Common manifestations of inline citations include numbers, if the references are numbered, and author name or other subset of the reference information, if the references are not numbered.).


	Philips further teaches or suggests further structured to index the file and the associated output for additional searching and analysis (see para. 0107 - individual references may be stored in a references list that is associated with the document. Some or all of the information contained within a single reference---e.g., author name, publication name, date of publication, and so on-may be stored in a table or database for that purpose, not only for use during document processing but also as a resource for other purposes; para. 0142 - interface, such as network interface device 3408 or other interface may be used for receiving the unstructured document and/or outputting the generated text flow. System 3400 may include a database for storing information for later query during execution of the methods described herein and/or for storing the generated text flow.).
	
Claim 13:
	Philips further teaches or suggests wherein each contiguous text block corresponds to a block profile associated with key information (para. 0105 - iterate through each line, and can assume, thanks to the preceding steps of the workflow, that the lines are in correct flowing order. By using pattern matching to identify sections, by identifying section headings, for example, a line is assigned to the identified section. Sections include, but are not limited to, Abstract, Introduction, Methods, Results, Discussion, References, Conclusions, and Acknowledgements; para. 0109 - involve identifying inline citation candidates in the main body of text. Common manifestations of inline citations include numbers, if the references are numbered, and author name or other subset of the reference information, if the references are not numbered; para. 0147 – joining lines together to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips, and further in view of Rollins et al., US Patent Application Publication no. US 2012/0072422 (“Rollins”).
Claim 2:
	As indicated above, Philips teaches or suggests wherein the at least one reference returned to the user of the method.
	Although Philips teaches some or all of the information contained within a single reference---e.g., author name, publication name, date of publication, and so on-may be stored in a table or database (Para. 0107), Philips fails to teach or suggest reference … comprises a predetermined format.
reference … comprises a predetermined format (see Fig. 17.; para. 0023 -  include switching between in-text citation formats while preparing the document; automatically grouping a set of citations into an organizational group. format preferences; and using the format preferences to generate the formatted citation from the selected possible citation; para. 0110 – Fast switching between in-text citation formats, which is a mechanism for quickly switching between two or more available formats for an individual in-text citation without requiring document to be reformatted; para. 0126 – provides users with the ability to rapidly switch between in-text citation formats. selecting the "Insert and Display as Author (Year)" option, the citation will display, when formatted, as Author (Year); para. 0058 - present properly formatted citations within a document; para. 0065 - scholarly journals have different constraints regarding the formatting requirement for citations. For example, the Journal of the American Medical Association may require that citations adhere to a first format, while the journal Science may require a wholly different citation format. The system of the present invention may advantageously be supplied with citation format parameters for well known journals and publications.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include reference … comprises a predetermined format for the purpose of efficiently supplying citation format parameters to identify sources, as taught by Rollins (para. 0065). 


	Though Philips teaches or suggests identifying, extracting, and storing tables and figures for later use (see at least para. 0125 - the figure bounding box is added (block 2110) and the lines associated with the figure are extracted and stored separately.), Philips fails to explicitly disclose returning at least one figure to a user of the method. 
	Rollins teaches or suggests returning at least one figure to a user of the method (see para. 0017 - links are inserted into the document linking to citation data that forms the citation, which may comprise a drawing or chart; para. 0055 - the citation may comprise a graphic, such as a drawing or chart that is being cited; para. 0059 - replaces the temporary citation with a properly formatted citation. Furthermore, it should be noted that the citation may be used to reference a chart or drawing cited through the use of a temporary citation, which may be scanned and formatted; para. 0087 - insert a graphic from a publication, such as a chart or diagram, into a document. author may supply a publication, an author, an article title, publication date, or other data that may uniquely identify the desired figure; para. 0088 - data regarding the desired figure that is supplied by the author, a figure query is prepared that is used to search one or more citation libraries for the desired figure. selected figure is inserted into the document and presented to the author, step 910. Alternatively, the figure parameters may be supplied as a temporary citation and automatically formatted; para. 0110 – Fast switching between in-text citation formats, which is a mechanism for quickly switching between two or more available formats for an individual in-text citation without requiring document to be reformatted.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in returning at least one figure to a user of the method for the purpose of efficiently maintaining citations associated with graphics, as taught by Rollins (para. 0065).
Claim(s) 10:
Claim(s) 10 correspond to Claim 6, and thus, Philips and Rollins teach or suggest the limitations of claim(s) 10 as well.

Claim 7:
	Rollins further teaches or suggests wherein the user of the method comprises one of a plurality of users (see para. 0018 - enables users to access research and other productivity solutions remotely, such as via the Internet, across the world; para. 0020 - users, e.g., students writing papers, professionals publishing research, can, for example, do the following: search Internet databases to build personal reference libraries; import references; para. 0024 - enabling a user to set format preferences; and using the format preferences to generate the formatted citation from the selected possible citation; para. 0032 - provides a user interface which indicates the source library for each reference and allows the user to update individual references from their source library or to replace a reference with a version from another library.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include wherein the user of the method comprises one of a plurality of users for the purpose of efficiently maintaining citations associated with graphics, as taught by Rollins (para. 0065).


Rollins more specifically teaches or suggests deriving search information according to at least the textual input of said user of the program; and searching at least one existing database for additional files containing said search information (see para. 0063 - citation library comprises a database manager that accepts the citation query, searches the citations contained within the library 122 and 124, and returns a result set comprising citations falling within the scope of the citation query. The citation query may preferably be submitted simultaneously to a plurality of citation libraries; para. 0072 - A search term field 302 is presented wherein citation terms forming the citation query are presented to the author. In this manner, the author is provided with the context of the present query. According to embodiments of the invention, the author may modify the citation terms here and execute the modified citation query against the citation library. Below the search terms is the result set 302, which comprises citation records that fall within the scope of the citation query; para. 0088 - the data regarding the desired figure that is supplied by the author, a figure query is prepared that is used to search one or more citation libraries for the desired figure; para. 0095 - extracted reference data output from block 1212 is compared against an authority database at Reference Search on Database block 1214, which may involve online access to one or more authority databases, and then the validation results of the comparison are presented to the author/user via Author reference validation; para. 0105 - users to search for, identify and access items, such as papers and other publications, by certain attributes associated with those items. For instance, a typical user search is based on author name often and only includes author last name and perhaps first and middle initials; para. 0109 - the Internet. Resolving ambiguous citations, which 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include deriving search information according to at least the textual input of said user of the program; and searching at least one existing database for additional files containing said search information for the purpose of efficiently maintaining citations for retrieval and insertion, as taught by Rollins (para. 0065).

Claims 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips, in view of Weisberg et al., US Patent Application Publication no. US 2020/0004815 (“Weisberg”), and further in view of Chen et al., Patent Application Publication no US 2009/0148039 (“Chen”).
Claim 5:
	Philips fails to explicitly disclose wherein a raw format file created during training of an encoder-decoder architecture is utilized to detect continuous text blocks disposed within the file.
	Weisberg teaches or suggests wherein created during training of an encoder-decoder architecture is utilized to detect continuous text blocks disposed within the file (see para. 0029 - neural network may be used to determine a boundary of one or more entities in the image where the entity contains text. Text may refer to any collection of alphanumeric characters of any language, handwritten text, semantic symbols, mathematical symbols, etc. As an example, an image of an object such as a business card may be provided; para. 0032 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include wherein created during training of an encoder-decoder architecture is utilized to detect continuous text blocks disposed within the file for the purpose of efficiently training neural networks for layout classification and retrieval, as taught by Weisberg (para. 0029).
a raw format file (see Fig. 1; para. 0044 - document and thus representing raw image data. The document will typically be a "compound" document having text portion, and other image type portions including background fills or bitmap images. Processing of the input image commences with a pixel colour analysis process. breaking or partitioning the image; para. 0045 - Page layout analysis 1220 is then performed. creation of an output document 1230 which concludes the document analysis.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include a raw format file for the purpose of efficiently converting document data into intermediate forms for later document analysis, as taught by Chen (para. 0044 and 0045).
Claim(s) 11:
Claim(s) 11 correspond to Claim 5, and thus, Philips, Weisberg, and Chen, teach or suggest the limitations of claim(s) 11 as well.

Claim 12:
Chen further teaches or suggests wherein the raw format file comprises individually colored image pixels (see Fig. 1; para. 0044 - document and thus representing raw image data. The document will typically be a "compound" document having text portion, and other image type portions including background fills or bitmap images. Processing of the input image commences with a pixel colour analysis process. breaking or partitioning the image; para. 0045 - Page layout analysis 1220 is then performed. creation of an output document 1230 which concludes the document analysis.; para. 0052 - statistics such as 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Philips, to include wherein the raw format file comprises individually colored image pixels for the purpose of efficiently converting document data into intermediate forms for later document analysis, as taught by Chen (para. 0044 and 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176